DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 4 November 2021.  Applicant’s amendment on 4 November 2021 amended Claims 1, 11, and 12.  Claim 14 is newly presented.  Currently Claims 1-14 are pending and have been examined.  The examiner notes that the 101 rejection has been maintained.  

Response to Arguments

Applicant's arguments filed 29 July 2016 have been fully considered but they are not persuasive.

The Applicant argues on page 6-7 that “claim 1 is a practical application… in the context of revised step 2A of 2019, the following exemplary considerations are indicative that an additional element… may integrated the exception into a practical application… claim 1 recites an improvement in the functioning of the task request system”. 
The Examiner respectfully disagrees.


The claim recites the additional element(s): receiving from a task requesting person and receiving from a task executing person performs the comparing step.  The receiving steps are recited at a high level of generality (i.e., as a general means of receiving information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The circuitry that performs the providing steps is also recited at a high level of generality, and merely automates the providing step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the circuitry).  This is viewed as merely performing an analysis on previously collected information and is not viewed to be an improvement in the functioning of a computer, or an improvement to other technology or technical field.  This is the case because there is nothing provided in the disclosure that would indicate with the level of specificity needed to provide an improvement with technology or technical field.

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been 

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.  At best currently what is claimed is merely viewed as the analysis of previously collected information and not an improvement in the functioning of a computer, or an improvement to other technology or technical field and the arguments are not persuasive nor has 

The remaining Applicant's arguments filed 4 November 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-13 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of receiving and completing tasks based on time limits in order to receive rewards. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-13) is/are directed to an abstract idea without significantly more. 



Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-10) is/are directed to a system, 

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-13 recite(s) mental process. Specifically the independent claims 1, 11, 12, and 13 recite a mental process: as drafted, the claim recites the limitation of receiving task information and completion information based on time limits to receive rewards which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “circuitry,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “circuitry” language, the claim encompasses the receiving and collecting of information and manually determining if tasks were done by certain times to earn rewards and can be done with over a phone with a pencil and paper for tracking . The mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; and additionally that data receiving steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a circuitry is used to perform the providing step.  The providing step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (providing of rewards based on the received information). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving from a task requesting person and receiving from a task executing person performs the comparing step.  The receiving steps are recited at a high level of generality (i.e., as a general means of receiving information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The circuitry that performs the providing steps is also recited at a high level of generality, and merely automates the providing step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the circuitry). 



Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-13 recite(s) receiving from a task requesting person, receiving from a task executing person, provide a first reward, and provide a second reward which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving and providing which is the abstract idea steps of valuing an idea (receiving task information in order to provide rewards based on timing of task completions) in the manner of “apply it”. 



The receiving task information in order to provide rewards based on timing of task completions would clearly be to a mental activity that a company would go through in order to determine the providing of rewards.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine a reward for tasks completed:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claim 2 recites a limitation which further limit the claimed analysis of data.

Claims 4, 5, and 7-10 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Marshall which 

Claims 3 and 6 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information the reward associated with a task completed by a specified time.  This is not a technical or technological problem but is rather in the realm of task performance analysis and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S. Patent Publication 2002/0116266 A1) in view of Marshall (U.S. Patent Publication 2003/0233278 A1) (hereafter Marshall 2) in further view of Deshpande et al. (U.S. Patent Publication 2009/0125432 A1) (hereafter Deshpande).

	Referring to Claim 1, Marshall teaches a task request system comprising circuitry configured to: 

	Circuitry (see; par. [0033] of Marshall teaches any suitable processors (i.e. circuitry)).

in response to receiving the task completion information, provide a second reward that is previously set to the task executing person (see; par. [0043] of Marshall teaches in response to receiving a bill with a time limit a second reward that is based on six consecutive on time task completion).

Marshall does not explicitly disclose the following limitations, however,

receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit (see; par. [0004] of Marshall 2 teaches receiving a task including information regarding what is needed to complete the task including completion time), and
receive, from a task executing person, task completion information indicating a completion of the task (see; par. [0144] of Marshall 2 teaches a task completion information indicating the bill has been paid).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall fails to disclose receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit, and receive, from a task executing person, task completion information indicating a completion of the task.

Marshall 2 discloses receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit, and receive, from a task executing person, task completion information indicating a completion of the task.

It would be obvious to one of ordinary skill in the art to include in the task management


Marshall in view of Marshall 2 does not explicitly disclose the following limitation, however,

Deshpande teaches in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide a first reward that is previously set to the task executing person, said extension of the completion time limit including a specific point of time as an extended time limit (see; par. [0036]-[0041] of Deshpande teaches in response to a time limit assigned to a ticket (i.e. task) the system has built in a function to verify and determine if additional time is needed to finish the task and the reward system based on preset rules that the agent is aware of.  Where the first reward is based on a first timeline and any additional rewards is known or could even be a penalty if the completion of the ticket is delayed, par. [0057]-[0058] further disclose an example of the impact of the extension of time on the assigned tickets including potential penalties).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for 

Marshall and Marshall 2 discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall and Marshall 2 fails to disclose in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide a first reward that is previously set to the task executing person, said extension of the completion time limit including a specific point of time as an extended time limit.

Deshpande discloses in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide a first reward that is previously set to the task executing person, said extension of the completion time limit including a specific point of time as an extended time limit.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall and Marshall 2 in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide a first reward that is previously set to the task executing person, said extension of the completion time limit including a specific point of time as an extended time limit as taught by Deshpande since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 


	Referring to Claim 2, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the system above, Marshall further discloses a system having the limitations of,

a score managing database configured to manage a score of each user, the circuitry is further configured to increase the score, as the first reward or the second reward to a user who is the task executing person (see; par. [0043] of Marshall teaches scoring that is used to rewarding based on completing the task on time, and additionally a second reward based on).


	Referring to Claim 3, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the system above, Marshall further discloses a system having the limitations of,

the circuitry is further configured to use a value of a total of the first reward and the second reward that is provided in response to receiving the task completion information by a delayed completion time limit (see; par. [0006] of Marshall a value of rewards based on tasks based on time, par. [0041]-[0043] a first reward based on a task as well as a second reward based on six consecutive tasks completed in a row based that also include an early award, par. [0073] where a delay will provide a reduced reward).

the value being the same as a value of the second reward provided in response to receiving the task completion information by the completion time limit included in the task request information without receiving the time limit delay information (see; par. [0006] of Marshall a value of rewards based on tasks based on time, par. [0041]-[0043] a first reward based on a task as well as a second reward based on six consecutive tasks completed in a row based that also include an early award, par. [0073] where a delay will provide a reduced reward where if the task is done later (i.e. time limited) does not get bonus for early payment).


	Referring to Claim 4, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the system above, Marshall further discloses a system having the limitations of,

display a screen page on a terminal used by the task executing person or the task requesting person (see; abstract of Marshall teaches task requesting capability, par. [0054] that can be displayed to perform task such as payment activity (i.e. task)).


	Referring to Claim 5, see discussion of claim 4 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the system above, Marshall further discloses a system having the limitations of,

cause the terminal used by the task requesting person to display a task-requesting-person task list of tasks that the task requesting person requests (see; par. [0121] of Marshall teaches the requesting of input, par. [0056] including criteria required to be completed as tasks by a predetermined time and an availability of reward, and requesting par. [0086] information that is requested for a participant).

cause the terminal used by the task executing person to display a task-executing-person task list of tasks that the task executing person is requested to execute (see; par. [0053] of Marshall teaches activities (i.e. task list) which may have awards, including par. [0054] 


	Referring to Claim 9, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the system above, Marshall in view of Marshall 2 does not explicitly disclose a system having the limitations of, however,

in response to receiving the task completion information, provide the second reward to the task executing person after receiving acceptance information from the task requesting person (see; par. [0041]-[0043] of Marshall teaches a first reward based on a task as well as a second reward based on six consecutive tasks completed in a row based that also include an early award which based on a user completing the tasks before a specific time limit with additional awards available for early payment).


	Referring to Claim 10, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the system above, Marshall further discloses a system having the limitations of,

to receive from the task requesting person, together with the task request information, information to set the first reward and the second reward with respect to the task, and provide the first reward or the second reward to the task executing person, on the basis of the information to set the first reward and the second reward with respect to the task (see; par. [0040]-[0043] of Marshall teaches receiving a task request and information regarding the reward that can be gained from paying earlier than the time limit as well as second reward for consecutive on time or early completion of the payment task and based on recorded completion of task rewarding the user accordingly).


	Referring to Claim 11, Marshall in view of Marshall 2 in further view of Deshpande teaches an apparatus.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 12, Marshall in view of Marshall 2 in further view of Deshpande teaches a task request method.  Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 13, Marshall in view of Marshall 2 in further view of Deshpande teaches a task request non-transitory recording medium storing a program.  Claim 13 recites the same or similar limitations as those addressed above in claim 1 and 12, Claim 13 is therefore rejected for the same reasons as set forth above in claim 1 and 12, except for the following noted exception.

Non-transitory recording medium (see; par. [0033] of Marshall teaches storage medium

	Referring to Claim 14, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the system above, Marshall in view of Marshall 2 does not explicitly disclose a system having the limitations of, however,

Deshpande teaches the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information (see; 

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Deshpande teaches the workload allocation using tasks specified in problem tickets and providing rewards accordingly and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall and Marshall 2 discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall and Marshall 2 fails to disclose the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information.

Deshpande discloses the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information.

It would be obvious to one of ordinary skill in the art to include in the task management
.


Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S. Patent Publication 2002/0116266 A1) in view of Marshall (U.S. Patent Publication 2003/0233278 A1) (hereafter Marshall 2) in further view of Deshpande et al. (U.S. Patent Publication 2009/0125432 A1) (hereafter Deshpande) in further view of Elenbaas et al. (U.S. Patent Publication 2009/0204471 A1) (hereafter Elenbaas).

	Referring to Claim 6, see discussion of claim 5 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the method above, Marshall in view of Marshall 2 in further view of Deshpande does not explicitly disclose a method having the limitations of, however,

Elanbaas teaches the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks (see; par. [0178 of Elenbaas teaches a percentage (i.e. ratio) of tasks completed to tasks not completed for requested task assignments).



Marshall, Marshall 2, and Deshpande discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Deshpande fails to disclose the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks.

Elenbaas discloses the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Deshpande the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks as taught by Elenbaas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Deshpande and Elenbaas teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the system above, Marshall in view of Marshall 2 in further view of Deshpande does not explicitly disclose a system having the limitations of, however,

Elenbaas teaches the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information (see; par. [0141] of Elenbaas teaches notifying by email job scheduling (i.e. task assignment) to be completed and an indication of receiving indicated by a double secure email system for both the sender and receiver).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a 

Marshall, Marshall 2, and Deshpande discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Deshpande fails to disclose the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information.

Elenbaas discloses the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Deshpande the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information as taught by Elenbaas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 


	Referring to Claim 8, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Deshpande teaches the system above, Marshall in view of Marshall 2 in further view of Deshpande does not explicitly disclose a system having the limitations of, however,

Elenbaas teaches the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion (see; par. [0141] of Elenbaas teaches notifying by email job scheduling (i.e. task assignment) to be completed and an indication based by a double secure email system that both the sender and receiver are aware of the task assignment and Figure 17A depicts the notification of when a task is completed to the requester).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Deshpande teaches the workload allocation using tasks specified in problem tickets and providing rewards accordingly and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks 

Marshall, Marshall 2, and Deshpande discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Deshpande fails to disclose the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion.

Elenbaas discloses the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Deshpande the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion as taught by Elenbaas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Deshpande and Elenbaas teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Deodhar et al. (U.S. Patent Publication 2017/0116552 A1) discloses a system and method to measure aggregate and analyze exact effort and time productivity.
Yankelevich et al. (U.S. Patent Publication 2015/0332188 A1) discloses managing crowdsourcing environments.
Deshpande et al. (U.S. Patent 10,621,517 B2) discloses reverse auction based pull model framework for workload allocation problems in IT service delivery industry.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623